Citation Nr: 1756380	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-20 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 10 percent for tinnitus.  

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

3.  Entitlement to an initial compensable disability rating for scar, right knee.  

4.  Entitlement to an increased disability rating in excess of 20 percent for back disability, to include entitlement to an earlier effective date.   

5.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy 

6.  Entitlement to an earlier effective date than March 11, 2010, for the grant of an increased disability rating of 20 percent for back disability.  

7.  Entitlement to an effective date earlier than March 11, 2010, for the grant of service connection for right lower extremity radiculopathy.  
8.  Entitlement to an effective date earlier than March 11, 2010, for the grant of service connection for tinnitus.  

9.  Entitlement to an effective date earlier than March 11, 2010, for the grant of service connection for bilateral hearing loss.  

10.  Entitlement to an effective date earlier than March 11, 2010, for the grant of service connection for scar, right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to May 1970.  He was awarded the Purple Heart and Combat Action Ribbon as a result of his service.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided testimony during a videoconference hearing before the undersigned in August 2017.  A transcript has been associated with the record.  


FINDINGS OF FACT

1.  During the August 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for a higher initial rating for tinnitus.

2.  The Veteran has level I hearing in the right ear and level II in the left ear.  

3.  The Veteran's right knee scar is superficial, nontender, stable, nonlinear, and does not impact function.  

4.  The Veteran's lumbar spine disability is manifested by forward flexion to 30 degrees or less, particularly during frequent flare-ups, without ankylosis of the spine or doctor prescribed bedrest for incapacitating episodes.

5.  The right lower extremity radiculopathy is manifested at worst by moderate, incomplete paralysis of the sciatic nerve.  

6.  The Veteran filed the claim for an increased rating for back disability, to include radiculopathy, on March 11, 2010, which is the proper effective date for the 20 percent rating assigned by the RO and the 40 percent disability rating assigned herein.  

7.  The Veteran filed the claim for a separate rating for right lower extremity radiculopathy, which is part and parcel of the claim for an increased disability rating for back disability, on March 11, 2010, which is the proper effective date of the award of benefits.  

8.  The Veteran filed the claim for service connection for tinnitus on March 11, 2010, which is the current and proper effective date of the award of benefits.  

9.  The Veteran filed the claim for service connection for bilateral hearing loss on March 11, 2010, which is the current and proper effective date of the award of benefits.  

10.  The Veteran filed the claim for service connection for right knee scar on March 11, 2010, which is the current and proper effective date of the award of benefits.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a higher initial disability rating for tinnitus are met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.85 (Tables VI, VIA and VII, Diagnostic Code 6100), 4.86 (2017).

3.  The criteria for an initial compensable disability rating for scar, right knee, are not met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2017).

4.  The criteria for an increased disability rating of 40 percent, but no higher, for back disability are met.  38 U.S.C. § 1155; 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2017).

5.  The criteria for a higher initial rating of 20 percent, but no higher, for right lower extremity radiculopathy are met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.6, 4.7, 4.124a, Diagnostic Code 8520.  (2017)

6.  The criteria for an effective date earlier than March 11, 2010, for the grant of a 40 percent disability rating for back disability are not met.  38 U.S.C. § 5110 (West 2012); 38 C.F.R. § 3.400 (2017).

7.  The criteria for an effective date earlier than March 11, 2010, for the grant of service connection for right lower extremity radiculopathy are not met.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (2017). 

8.  The criteria for an effective date earlier than March 11, 2010, for the grant of service connection for tinnitus are not met.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.

9.  The criteria for an effective date earlier than March 11, 2010, for the grant of service connection for bilateral hearing loss are not met.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.

10.  The criteria for an effective date earlier than March 11, 2010, for the grant of service connection for right knee scar are not met.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in March 2010, prior to the initial adjudication of the issue on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records and all identified VA and private treatment records.  The Veteran has not identified any outstanding and available medical treatment records.  

In addition, the Board finds that the VA medical opinion evidence is adequate as it is predicated on an accurate reading of the service treatment records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Withdrawal of Claim

During the August 2017 Board hearing, the Veteran stated that he would like to withdraw the appeal for a higher initial rating for tinnitus.  

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or during a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim and the appeal for a higher initial rating for tinnitus is dismissed.

Increased Rating: Bilateral Hearing Loss

The Veteran contends that his hearing loss is more severe than currently rated.  Unfortunately, the Board finds that the weight of the evidence is against the award of a compensable rating for bilateral hearing loss.  

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2017).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a) (2017).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (b) (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The first audiogram evidence during the claim is a VA audiologic evaluation in August 2010, where pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
20
25
50
32
LEFT
40
40
50
85
54

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  Mild sensorineural hearing loss was diagnosed in the right ear and moderate mixed hearing loss was diagnosed in the left ear.

The next audiogram evidence is a VA audiologic evaluation in April 2012, where pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
40
50
38
LEFT
40
70
75
105+
72

Speech audiometry revealed speech recognition ability of 94 percent in each ear and mixed hearing loss was diagnosed bilaterally.

Finally, during a VA audiologic evaluation in December 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
40
55
38
LEFT
50
40
65
105
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  Right ear sensorineural hearing loss and left ear mixed hearing loss was diagnosed.  

Regarding the functional impact of the Veteran's bilateral hearing loss, during the August 2010 VA examination, the Veteran reported that he does not socialize much because he is embarrassed to ask other to repeat themselves.  During the April 2012 VA examination, the Veteran reported that due to his hearing loss, he has to read lips, does not socialize, and has to listen to the television on "full blast."  During the December 2015 VA examination, the Veteran stated that his hearing loss did not impact ordinary conditions of daily life, including his ability to work.  Throughout his VA treatment, the Veteran only described having to listen to the television at a high volume.  

VA treatment records do not include additional audiogram evidence, but do reveal that his speech recognition was evaluated in March 2010, January 2012, February 2014, and January 2015.  In the right ear, his speech recognition score was 88 percent, 100 percent, 96 percent and 100 percent, respectively.  The left ear scores were 96 percent, 96 percent, 100 percent and 100 percent, respectively.  

With respect to the right ear, the greatest pure tone threshold average was 38 decibels with a speech recognition score of 94 percent, demonstrated during the April 2012 examination.  This translates to Level I hearing impairment for the right ear under Table VI.     

With respect to the left ear, the greatest pure tone threshold average was 72 decibels with a speech recognition score of 94 percent, also demonstrated during the April 2012 examination.  This translates to Level II hearing impairment under Table VI for the left ear.  

Even if the Board were to accept the include the lowest speech recognition score of record, recorded in the March 2010 VA treatment record, with the greatest pure tone threshold average of 38, this would translate to a Level II hearing impairment in the right ear.  

Level I or II hearing impairment in one ear and level II hearing impairment in the other ear warrants a noncompensable or zero percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  Accordingly, an increased schedular rating is not warranted.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his bilateral hearing loss disabilities are worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  When asked about the functional impact of his hearing loss during the VA examinations mentioned above, the Veteran reported difficulty hearing and understanding speech in conversation and on the television.  This manifestation of loss of acuity is specifically contemplated in the rating criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an initial compensable disability rating for bilateral hearing loss, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Rating: Scar, Right Knee

The Veteran contends that his right knee scar warrants a compensable disability rating.  The Board finds that a compensable disability rating for the right knee scar is not warranted.  

In general, scars, not of the head, face, or neck, are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7801 through 7805.  Under DC 7801, scars, other than of the head, face, or neck, that are deep and nonlinear warrant a 10 percent rating when the scars cover an area or areas exceeding 6 square inches (39 sq. cm.).  A deep scar is described as one associated with underlying soft tissue damage.  See C.F.R. § 4.118, Diagnostic Codes (DCs) 7801, Note 1.  DC 7802 provides that scars not of the head, face, or neck, that are superficial and nonlinear warrant a 10 percent rating when they cover area of 144 square inches or more.  DC 7804 provides a 10 percent disability rating where there are one or two scars that are unstable or painful.  Note 1 explains that an unstable is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Finally, DC 7805 provides that other scars can be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7801- 7805 (2017).

In this case, a disability rating under DC 7801 is not warranted as the Veteran's right knee scar has never been found to be or described as deep.  Throughout three VA examinations in July 2010, April 2012, and December 2015, the Veteran's right knee scar was described as superficial and/or not deep.  At no time throughout the appeal has there been any indication of underlying tissue loss involving the right knee scar.  As such, a compensable disability rating under DC 7801 is not warranted.  

Similarly, an increased disability rating is not warranted under DC 7802.  While the scar has been consistently described as superficial and nonlinear, there is no evidence that the scar covers an area of 144 square inches.  The July 2010 VA examiner estimated the superficial, round scar to be three millimeters.  The April 2012 examiner found the scar to be one centimeter long and the December 2015 examiner measured the scar to be one centimeter by one-half centimeter.  As such, DC 7802 does not provide for a compensable disability rating for the right knee scar.  

A compensable rating is not warranted under DC 7804 as the Veteran's right knee scar has consistently been described as nontender/nonpainful and stable throughout the three VA examinations.  The Veteran has not described the scar as tender or painful throughout all of the treatment records and there is no evidence of any loss of covering of the skin over the scar.  The Board notes that during the July 2010 VA examination, the Veteran had reported that occasionally, the right knee skin, including the scar, is sometimes sensitive when clothes rub on it.  However, the Board finds that this is not demonstrate that the scar itself is painful.  Even during that examination, the examiner found, based on the Veteran's reports, that the scar itself is not tender or painful.  As such, a compensable disability rating under DC 7804 is not warranted.  

Finally, there is no evidence of any functional limitation attributable to the right knee scar.  The VA examiners have found that there is no limitation of motion due to the right knee scar and the Veteran has not reported any functional impact due to the scar itself.  As such, the Board finds that a compensable disability rating is not warranted under DC 7805.  

The Board has considered all potentially relevant DCs and has found no avenue for awarding a compensable disability rating in this case.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's contention that his right knee scar is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

As such, the Board concludes that the Veteran's service-connected scar does not more nearly approximate the next highest disability rating and, therefore, the claim for a compensable disability rating for service-connected right knee scar is denied.  

Neither the Veteran nor his representative has raised any other issues regarding the right knee scar, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Rating: Back Disability

The Veteran submitted a claim for an increased rating for his service-connected back disability on March 11, 2010.  Therefore, the relevant focus for adjudicating the Veteran's claim is the period beginning one year prior to the claim for increase, March 2009.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2017).  

The Veteran's lumbar spine disability is rated as 20 percent disabling under Diagnostic Code 5237.  Disabilities of the spine, such as lumbosacral strain, can be rated according to the General Rating Formula for Diseases and Injuries of the Spine, which allows for separate ratings for neurologic disabilities, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, depending on whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 3.25 (2017).  

Under the formula for rating spine disorders (Diagnostic Codes 5235-5242), the next highest disability rating, a 40 percent rating, is warranted where forward thoracolumbar flexion is limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine (2017).  

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5) (2017).  

Under the formula for IVDS based on incapacitating episodes, 38 C.F.R. § 4.71a, Diagnostic Code 5243, the next highest disability rating, a 40 percent disability rating, contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent rating, contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  These criteria are an alternative to rating on the basis of orthopedic and neurologic manifestations under the General Formula for Diseases and Injuries of the Spine, and a rating is assigned on the basis of whichever method results in the higher rating.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2017).

At the outset, the Board finds that an increased disability rating of 40 percent, but no higher is warranted throughout the claim.  Upon VA examination in July 2010, April 2012, and December 2015, forward flexion has been demonstrated to 40 degrees, 45 degrees, and 60 degrees respectively, with pain throughout.  However, during each examination, and throughout VA treatment records the Veteran has described significant periods of flare-ups of pain which further limits his lumbar motion.  He has frequently described the pain level at a 9 out of 10 during such flare-ups.  During the April 2012 VA examination, the Veteran reported that during flare-ups he sometimes has to stay in a chair or bed and cannot get out of the house.  The records demonstrate that the Veteran has required steroid injections, physical and occupational therapy, medication and a TENS unit, and aquatic therapy in order to try to manage and improve his symptoms.  Moreover, the Veteran has consistently required the use of a walker or cane and a back brace to move.  Given this evidence, the Board finds that it is reasonable to find that the severity of the Veteran's back disability more nearly approximates the next highest disability rating, a 40 percent rating, which requires limitation of flexion to 30 degrees or less.  Given the consistency of the Veteran's reports and the medical evidence, the Board finds that a 40 percent disability rating is warranted throughout the period on appeal.  

In order to be awarded a disability rating in excess of 40 percent, the evidence must demonstrate ankylosis, either favorable or unfavorable, of the entire thoracolumbar spine or doctor prescribed bedrest for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Other symptoms, such as limitation of motions other than flexion, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 40 percent evaluation and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.

The Board notes that throughout three VA examinations and hundreds of pages of VA and private treatment records, ankylosis has never been demonstrated.  In fact, each VA examiner found that there was no ankylosis and found that the Veteran was able to bend his back in all ways.  Throughout this period, the Veteran has demonstrated an ability to move the spine in all directions.  The evidence, including the lay evidence, shows no indication whatsoever that the spine has been fixed in extension or flexion at any time during this period, thus demonstrating the absence of ankylosis.  Therefore, an increased rating in excess of 40 percent is not warranted under Diagnostic Code 5237 or the general rating formula for spin disorders.  

Similarly, the evidence does not demonstrate that the Veteran has ever been prescribed six weeks or more of bedrest by a doctor.  The Veteran has not described any period of such bedrest, certainly not lasting six weeks of any year.  As such, a rating in excess of 40 percent is not warranted under the rating criteria for IVDS.  

The Board notes that all possibly relevant diagnostic codes have been considered, but finds that no other codes are applicable.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his back disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Therefore, there is no basis on which to grant an increased schedular rating in excess of 40 percent for the service-connected back disability.  38 C.F.R. §§ 4.3, 4.7.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Veteran's back disability has manifested in pain, fatigue, limitation of motion, spasm, and abnormal gait.  These manifestations are specifically contemplated by the rating criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is in favor of a disability rating of 40 percent, but no higher, in this case.  In arriving at the decision to deny a rating in excess of 40 percent, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Rating: Right Lower Extremity Radiculopathy

The Veteran contends that his right lower extremity radiculopathy is more severe than currently rating.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  The Veteran's left lower extremity radiculopathy has been rated as 10 percent disabling under Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve warrants a 10 percent evaluation if it is mild, a 20 percent evaluation if it is moderate, a 40 percent evaluation if it is moderately severe, and, a 60 percent evaluation if it is severe with marked muscular dystrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6 (2017).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

The Board finds that the evidence clearly demonstrates that a 20 percent rating, but no higher, is warranted in this claim.  The April 2012 and December 2015 VA examiners each found that overall the right lower extremity sciatic radiculopathy was of moderate severity.  The Board acknowledges that the 2012 VA examiner noted severe constant and intermittent pain, paresthesia, and numbness and the 2015 found moderate constant and intermittent pain and mild paresthesia and numbness.  However, both examiners determined that the overall severity of the right lower extremity sciatic radiculopathy was moderate.  

The Board further notes that throughout the claim, the Veteran's muscle strength has been evaluated as 4/5 or full at 5/5 and his reflexes have been consistently normal.  There is no evidence that the right lower extremity sciatic radiculopathy results impacts the Veteran's functioning to the extent that it would more nearly approximate the next highest disability rating, which requires severe impairment.  

Accordingly, the Board concludes that the preponderance of the evidence is in favor of a disability rating of 20 percent, but no higher, in this case.  In arriving at the decision to deny a rating in excess of 20 percent, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Earlier Effective Date for Increased Ratings

In the case of a claim for an increased disability rating, the effective date assigned is generally the date of receipt of the claim, or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1) (2017).  An increased disability rating may be assigned up to one year prior to the date of the claim if it is factually ascertainable based on all evidence of record that an increase in disability had occurred and a complete claim or intent to file a claim is received within 1 year from such date.  38 C.F.R. § 3.400 (o)(2) (2017).  When medical records indicate an increase in a disability, receipt of such medical records may be used to establish effective date(s) for retroactive benefits based on facts found of an increase in a disability only if a complete claim or intent to file a claim for an increase is received within 1 year of the date of the report of examination, hospitalization, or medical treatment.  Id.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established.  Id.

In this case, service connection for the Veteran's back disability was granted in an unappealed February 1976 rating decision.  The issue of an increased disability rating was adjudicated in unappealed April 1984 and May 1993 rating decisions.  The Veteran filed the current appeal for an increased disability rating for his back disability on March 11, 2010, which the current effective date the RO assigned for the 20 percent disability rating.  

As noted above, the Board found that a 40 percent disability rating was warranted throughout the claim; however, as noted above, the increased disability rating was based on evidence dated after the claim was received.  The Board has specifically reviewed the evidence one year prior to the current claim and has found that the evidence does not demonstrate that an increased disability rating of either 20 or 40 percent is factually ascertainable prior to the date of the claim.  While VA treatment records document continued complaints of and treatment for back pain, the evidence does not demonstrate any range of motion findings, any evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or any evidence of ankylosis.  As such, the claim was not received within one year of the date that the increased disability rating for the Veteran's back disability was factually ascertainable and so an effective date prior to the date of the claim is not warranted.  

Resolving all doubt in the Veteran's favor, the Board finds that the proper effective date of the increased 40 percent disability rating is the date of the claim, March 11, 2010.  
  
Earlier Effective Date for Service Connection

Generally, the effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (West 2012); 38 C.F.R. § 3.400 (2017).  Although the regulations pertaining to the definition of claims were recently amended, these amendments are effective March 24, 2015, after the claim was filed in this case.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments are therefore not for application.  Prior to March 24, 2015, a claim was a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (prior to March 24, 2015).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  38 C.F.R. § 3.155.

There is no dispute in this case that the Veteran did not submit a claim for service connection for right lower extremity radiculopathy, tinnitus, bilateral hearing loss, or right knee scar within one year of his discharge from service.  As such, VA regulations provide that the proper effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The file demonstrates, and the Veteran does not dispute, that the initial claim for service connection for these issues was received on March 11, 2010.  In fact, he reported during the Board hearing that his first claim regarding these issues was filed on that date.  See Board Hearing Tr. at 6.  There is no evidence that he filed either an informal or formal claim for service connection benefits for right lower extremity radiculopathy, tinnitus, bilateral hearing loss, or right knee scar disability prior to that date.  

Rather, the Veteran has asserted that he was unaware of the VA system and how to file a claim for benefits for many years and, given the severity of his disabilities and the quality of his service, he ought to be awarded an earlier effective date for the grant of service connection for each disability.  While the Board certainly appreciates the Veteran's meritorious service, it is bound by the law governing effective dates in this claim.  The law holds that the proper effective date in this claim is the date the claim was received, March 11, 2010, the current effective date assigned to each of the service-connected disabilities at issue.  

Based on the forgoing, the Board finds that an effective date earlier than March 11, 2010, the date of the initial claim for service connection, is not warranted and the claim must be denied.  


ORDER

The claim for a higher initial rating for tinnitus is dismissed. 

An initial compensable disability rating for bilateral hearing loss is denied.  

An initial compensable disability rating for scar, right knee, is denied.  

A 40 percent disability rating, but no higher, for back disability is granted.  

A 20 percent disability rating, but no higher, for right lower extremity radiculopathy is granted.  

An effective date earlier than March 11, 2010, for the grant of the increased disability rating for back disability is denied.  

An effective date earlier than March 11, 2010, for the grant of service connection for right lower extremity radiculopathy is denied. 

An effective date earlier than March 11, 2010, for the grant of service connection for tinnitus is denied.  

An effective date earlier than March 11, 2010, for the grant of service connection for bilateral hearing loss is denied.  


An effective date earlier than March 11, 2010, for the grant of service connection for right knee scar is denied.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


